The opinion of the court was delivered by
Collins, J.
The claim in the brief of counsel for the defendant, that the declaration does not show a cause of action *434against the defendant, is not well founded. The case made is one of a joint tort in the publication of the alleged libel in the “Cranford Chronicle” on the date mentioned, the inspiration coming from the defendant and the newspaper being issued by Potter. It is expressly averred that the defamatory matter was communicated for the purpose of its publication in that newspaper. The pleas, therefore, are fairly before the court.
In case of joint tort-feasance satisfaction by anyone liable discharges the claim for damages. The injured person is legally entitled to but one satisfaction. This has been the law from very early times (Co. Litt. 232a, § 376; Cocke v. Jennor, Hob. 66), and is well established in this court. Spurr v. North Hudson County Railway Co., 27 Vroom 346. If the defendant be considered merely as the instigator of Potter’s tort, the case is not different. Bird v. Randall, 3 Burr. 1345.
A release under seal implies consideration. Hence, the plea of release in this case is an absolute bar to the action. The demurrer being addressed to the pleas jointly cannot stand, as one is good. Hudson v. Inhabitants of Winslow, 6 Vroom 437, 444. Therefore we have not considered the other plea.
The defendant is entitled to judgment.